Title: [Diary entry: 19 August 1786]
From: Washington, George
To: 

 Saturday 19th. Mercury at 69 in the Morning—72 at Noon and 70 at Night. Wind Easterly, misting, & lowering in the forenoon but clear afterwards. General Duplessis left this by 5 Oclock in the Morning. After breakfast I accompanied Colo. Humphreys by water to Alexandria and dined with him at Captn. Conways to whom he had been previously engaged. The Tools & Baggage of Mr. Rawlins’s workmen were carried to Alexandria in my Boat to day.